ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                   )
                                               )
Northrop Grumman Corporation                   )     ASBCA No. 60169
                                               )
Under Contract No. F33657-0l-C-4600 et al.     )

APPEARANCE FOR THE APPELLANT:                        Stephen J. McBrady, Esq.
                                                      Crowell & Moring LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      E. Michael Chiaparas, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Carol L. Matsunaga, Esq.
                                                      Senior Trial Attorney
                                                      Defense Contract Management Agency
                                                      Carson, CA

                                 ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice .
         .
      Dated: 20 December 2017




                                                   Armed Services Board
                                                   of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60169, Appeal of Northrop Grumman
Corporation, rendered in conformance with the Board's Charter.

      Dated:


                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals